Citation Nr: 1533282	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  13-29 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and C.W.


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in June 2014.  A transcript of the hearing is of record.  Following the hearing, the record was left open for 30 days to afford the Veteran and his representative the opportunity to submit medical evidence in support of his claim.  Additional medical evidence was received in July 2014, and the Veteran waived initial consideration by the Agency of Original Jurisdiction (AOJ); thus, this evidence will be considered in the decision that follows. 

The issues of entitlement to service connection for loss of teeth, diabetes mellitus, type II, sleep apnea, and kidney failure have been raised by the record during the June 2014 Board hearing, but have not been adjudicated by the AOJ.  See Board Hearing Tr. 18.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran has a post-service diagnosis of ischemic heart disease. 

2.  The service treatment records do not reveal a diagnosis of ischemic heart disease during service and there is no evidence that ischemic heart disease became manifest within the first year after the Veteran separated from service. 

3.  The Veteran served during the Vietnam era but the evidence does not show that such service involved duty or visitation upon the land mass of Vietnam, including presence in the inland waters of Vietnam; exposure to herbicides agents such as Agent Orange is not presumed and actual exposure has not otherwise been shown.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014). 

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by way of a letter in September 2011.  The letter notified the Veteran of how to substantiate his claim for service connection for ischemic heart disease.  The letter also provided information regarding the allocation of responsibility between the Veteran and VA and information on how VA determines effective dates and disability ratings.  VA has fulfilled its duty to notify.

VA has fulfilled its duty to assist by obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, available post-service treatment records, literature, and lay statements have been associated with the record.  

As discussed below, the record does not establish any in-service occurrence that could have resulted in the Veteran's ischemic heart disease.  There is no evidence of in-service heart injury or disease, no presumed or actual exposure to herbicides during service, no chronic symptoms of ischemic heart disease noted in service, no continuous symptoms of ischemic heart disease since service, and no competent and probative evidence of a nexus between ischemic heart disease and service.  Therefore, VA medical examination is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA examination is necessary when there is competent evidence of a current disability; establishment of an in-service event, injury or disease; and indication that the current disability may be associated with an in-service event).

Because there is no indication in the record that any additional evidence pertinent to the claim is available and unassociated with the file, VA has satisfied its duty to assist. 

Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If on the other hand a condition noted during service is not shown to be chronic, or this is legitimately questionable, then generally a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  Showing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is an alternative means of linking the currently-claimed disability to service, but is only available for the "chronic diseases" specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

These "chronic diseases", per se, include ischemic heart disease, and will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires having: (1) competent and credible evidence confirming the Veteran currently has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the presently-claimed disability, which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

On the basis of the service treatment records alone, ischemic heart disease was not complained of, diagnosed or treated during any period of active service.  The Veteran's post-service medical records show a diagnosis of ischemic heart disease in 2009.  

Although ischemic heart disease is listed as a 'chronic disease' under 38 C.F.R. § 3.309(a), the evidence contemporaneous with and after service does not show (and the Veteran does not assert) that this chronic heart disorder was noted during service.  Thus, the principles and theories of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (continuity of symptomatology requires that the condition was 'noted' during service). 

There is no competent evidence showing that the Veteran was diagnosed with ischemic heart disease within one year of his service discharge in December 1972.  Rather, the evidence shows this disease was initially diagnosed in 2009.  Presumptive service connection for ischemic heart disease as a chronic disease under 38 U.S.C.A. § 1101, 1112, 1113 is not established. 

Here, the Veteran's contention is that service connection is warranted for ischemic heart disease as a result of exposure to Agent Orange during active service.  

VA regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e).

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam between January 9, 1962 and May 7, 1975.  38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2014).  The Federal Circuit, in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

It has been VA's interpretation of § 3.307(a)(6)(iii) that service aboard a ship that anchored temporarily in an open deep water harbor or port is not by itself sufficient to establish in-country service for the herbicide exposure presumption.  The VA Adjudications Procedures Manual, the M21-1, indicates that in cases where a veteran claims exposure to herbicides during service aboard a ship in offshore waters, "[s ]ervice aboard a ship that anchored in an open deep-water harbor does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides, unless the Veteran served as a coxswain aboard ship and reports going ashore during anchorage."  VA Adjudication Manual, M21-1, IV.ii.2.C.10.k [M21-1].

When a Veteran claims exposure to herbicides during service aboard a Navy or Coast Guard ship that operated on the offshore waters of the Republic of Vietnam, exposure may be established on a presumptive basis if evidence shows that while the Veteran was aboard, 1) the ship docked on the shores or piers of the Republic of Vietnam; or 2) the ship operated temporarily on the Republic of Vietnam inland waterways; or 3) the ship operated on close coastal waters for extended periods, with evidence that crew members went ashore, or smaller vessels from the ship went ashore regularly with supplies or personnel.  In addition, the Veteran must have stated that he went ashore when the ship docked or operated on close coastal waters for extended periods, if the evidence shows the ship docked to the shore or pier.  Id. 

VA's Compensation and Pension Service has identified a number of Navy and Coast Guard ships which meet these requirements are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.  The U.S.S. Piedmont is not one of the vessels identified on any of these lists. 

Recently, in the case of Gray v McDonald, No. 13-3339 (April 23, 2015), the United States Court of Appeals for Veterans Claims (Court), held that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway was inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment.  Significantly, the Court did not hold that Da Nang Harbor must be considered an inland waterway, but instead remanded the case for VA to determine whether Da Nang Harbor is an "inland waterway" of the Republic of Vietnam with respect to application of the presumptive exposure provision in 38 C.F.R. § 3.307(a)(6)(iii) (2014). Id.

Subsequent to the Court's decision in Gray, VBA has issued guidance concerning claims based on service aboard ships offshore of the RVN or on inland waterways.  In this most recent guidance, "inland waterways" are defined as those rivers, canals, estuaries, delta areas, and interior or enclosed bays within the land boundaries of RVN itself.  (Agent Orange aerial spraying occurred within the land boundaries and affected the inland waterways).  This guidance also lists the factors considered when determining whether a particular body of water is an inland waterway.  See, M21-1.IV.ii.2.C.  VBA has specifically determined that Da Nang Harbor is not 'an inland waterway' because it offers wide open access to ocean-going ships, with a deep water channel that is contiguous with the South China Sea.  Additionally, it was noted that there is no historical evidence of extensive Agent Orange aerial spraying in the Da Nang area, so the potential for Agent Orange exposure was minimal.  Id.

The Veteran's service personnel records show that he served aboard the U.S.S. Piedmont (AD 17) from April 1969 to December 1972.  His military occupational specialty, as listed on his DD 214, was a data processing technician.  

In an October 2011 statement, the Veteran reported that while the U.S.S. Piedmont was "docked" in Da Nang, he took multiple trips to Saigon for one to two week periods to troubleshoot computer problems for the Navy's supply and repair system.  In a subsequent statement, he asserted that while the ship "docked" in Da Nang, he went ashore numerous times in support of the Naval Supply and Repair System activities.  He indicated that this included "a couple of overnight stays."  He stated that he was "ferried ashore by motorized launch or, if docked, by using the ships gangway."

In January 2012, the National Personnel Records Center (NPRC) indicated that they were unable to determine if the Veteran had in-county service in the Republic of Vietnam.  NPRC indicated, however, that the Veteran served on the U.S.S. Piedmont and this ship was in the official waters of the Republic of Vietnam from June 29, 1972 to July 8, 1972.  

In January 2012, the Joint Services Records Research Center (JSRRC) through the Defense Personnel Records Information Retrieval System (DPRIS) reported that they had researched the command history and deck logs from the U.S.S. Piedmont.  The command history showed that the ship conducted fleet repair services regunning five destroyers anchored in Da Nang Harbor during the period of July 1-7, 1972.  The deck logs for the U.S.S. Piedmont also showed that the ship was anchored in Da Nang Harbor conducting fleet repairs from July 1-7, 1972.  This was the ship's only time recorded as spent in Vietnamese waters in 1972.  The ship was anchored in Da Nang Harbor during the day and steamed at sea at night.  The ship proceeded to Subic Bay on July 8, 1972, where it remained until August 1972 before departing for Taiwan.

The Veteran's file also contains a memo from JSRRC, which indicates that after numerous research, JSRRC found no evidence to indicate that the Navy or Coast Guard ships transported tactical herbicides from the U.S. to Vietnam.  In addition, no evidence was found that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.

At a June 2014 hearing before the undersigned, the Veteran testified that his ship was docked at Da Nang from the end of June until the 8th of July 1972.  He indicated that as part of his duties, he went aboard other ships.  He explained that some ships were tied up next to the Piedmont and he would jump from ship to ship.  He stated that other times, when ships needing repair were tied up pier-side, he and others would go down a gangway to a small boat and the boat would ferry them to the pier.  From the pier, he would use the gangway to board the ship that needed repairs.  When leaving the repaired ship, he would travel from the pier back to the Piedmont via the small boat.  The Veteran testified that he made such trips approximately three times a day during the 10 days that the U.S.S. Piedmont was in Da Nang.  See June 2014 Board Hearing Tr. at 3-5.
In support of his appeal, the Veteran submitted internet articles that explained that ship deck logs would not show that small groups of personnel went ashore to transfer ships.  

After a review of all the evidence, the Board finds that the Veteran did not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service. 

The criteria for a veteran to be seen as having had "service in the Republic of Vietnam" are clearly defined, and in the absence of being present on land or in the inland waters, there is no "service in the Republic of Vietnam" for VA compensation purposes.  Evidence of shore docking is required in order to concede the possibility that a veteran's service involved duty or visitation in the Republic of Vietnam.  

Despite the Veteran's testimony that his ship "docked" at Da Nang Harbor, this assertion is not backed by any findings from the NPRC or DPRIS.  As indicated, the official deck logs and command history indicate that the U.S.S. Piedmont only anchored, not docked, in Da Nang Harbor.  The history and deck logs also do not document that the ship transited any inland waterways.  In short, the U.S.S. Piedmont was a "blue water" vessel, and is not shown to have had temporary service along the coast or inland waterways of Vietnam during the Veteran's service on board.  [Veterans who served aboard large ocean-going ships that operated on the offshore waters of the RVN are often referred to as "blue water" Veterans because of the blue color of the deep offshore waters.  They are distinguished from "brown water" Veterans who served aboard smaller patrol vessels or their supply vessels that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of the RVN.  See M21-1, IV.ii.2.C.10.k.]

Moreover, while the Board does not doubt the sincerity of the Veteran's current belief that he set foot on the landmass of Vietnam (as defined by the VA regulations), the record contains some inconsistencies that diminish the reliability of the Veteran's current recollections.  For instance, the Veteran indicated in October 2011 that while the U.S.S. Piedmont was in Vietnamese waters, he took trips to Saigon that lasted from one to two weeks.  However, the official deck logs and command history indicate that the ship was only in Vietnamese waters (and not close coastal waters) for a period of 7 days, from July 1 to July 7.  He also testified that his ship was in Da Nang Harbor for 10 days, which is simply not the case.  Based on the Veteran's conflicting statements, the Board finds that he is not credible to the extent that he reports having set foot on the landmass of Vietnam.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  Furthermore, the available command history and deck logs in this case do not indicate that that any personnel went ashore in the Republic of Vietnam while the ship was anchored between July 1 and July 7, 1972.  

And, although the Veteran may be correct that deck logs do not normally annotate individuals arriving or going ashore on a routine basis, a Veteran's statement that he/she went ashore from a ship, as evidence of presumptive exposure to herbicides, is only accepted if there is evidence that the claimant's ship docked to the shore of Vietnam, or sent crew members ashore while operating on close coastal waters for extended periods of time, and the claimant was stationed aboard the ship at that time.  See M21-1, Part IV, Subpart ii, 1.H.1.d.  Here, the official records indicate that the U.S.S. Piedmont did not dock to the shore of Vietnam, did not operate on close coastal waters for extended periods of time, and there is no credible evidence that any crew disembarked while the ship was anchored in Da Nang Harbor from July 1 to July 7, 1972.

In addition, the U.S.S. Piedmont is not included in VBA's list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, which was last updated in July 2015.

Based on the foregoing, the Veteran did not have "service in the Republic of Vietnam." 38 C.F.R. § 3.307(a)(6)(iii).  As such, he is not entitled to presumptive service connection for the diseases listed in 38 C.F.R. § 3.309(e) to include ischemic heart disease.  For these reasons, the Board finds that service connection for ischemic heart disease on a presumptive basis as due to herbicide exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309(e). 

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed ischemic heart disease is not etiologically related to service.  See Combee v. Brown, 34 F.3d 1039, 1043(Fed. Cir. 1994). 

In a July 2014 letter, a private physician stated that the Veteran was certain that he had been exposed to Agent Orange during his time in service.  The physician also stated that it is clear that Agent Orange exposure can result in coronary artery disease and in the sort of problems that the Veteran sustained in 2009 (i.e. myocardial infarction due to underlying coronary artery disease), that in turn led to the need for a LVAD and subsequent heart transplantation.

The Board, however, finds that because this opinion and lacks any analysis or reasoning, it has no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304(2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124(2007); see also McLendon v. Nicholson, 20 Vet. App. 79(2006).  Also, there is not an in-service injury, disease, or event, including the claimed herbicide exposure, to which currently diagnosed ischemic heart disease could be related to service by medical opinion.  Absent any confirmation from the service department, or actual medical evidence or reasoning to the contrary, this private physician is not competent to state that the Veteran was exposed to Agent Orange in service.  LeShore v. Brown, 8 Vet. App. 406(1995) (noting that a medical professional is not competent to opine as to matters outside the scope of his or her expertise and that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).

The only other evidence linking the Veteran's ischemic heart disease to his military service is his own lay contentions.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether ischemic heart disease was caused by herbicide exposure, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."

The Board has considered the Veteran's assertion that his ischemic heart disease is related to his military service, and specifically as a result of exposure to herbicides in service.  However, an opinion regarding the etiology of ischemic heart disease is a complex medical question for which lay testimony is not competent evidence.  Ischemic heart disease is analogous to internal disease process and is not capable of lay observation.  That is, determining its etiology requires expert medical knowledge.  The Veteran is not shown to possess the education, training and experience to offer such a medical opinion.  Accordingly, his conclusory lay statements are not competent or probative evidence supporting this claim.  See generally Davidson v. Shinseki, 581 F.3d 1313, 1316(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377(2007).

Because the Veteran did not have service in the Republic of Vietnam (with presumed exposure to herbicide agents), and was not otherwise shown factually to have been exposed to herbicides in service, the presumptive service connection provisions for diabetes mellitus based on herbicide exposure are not met.  As the preponderance of the evidence is against the claim of service connection, there is no doubt to be resolved; and service connection is not warranted. 


ORDER

Service connection for ischemic heart disease, to include as due to herbicide exposure, is denied.  




____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


